Citation Nr: 1441039	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-33 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1983 to December 1985.  He also had Reserve service with periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA).  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Snelling, Minnesota.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The issues of entitlement to service connection for a back and neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no current diagnosis of a bilateral hip disability.  


CONCLUSION OF LAW

A claimed bilateral hip disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013). 






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that the VA has satisfied its duty to notify.  In a February 2011 letter, the Veteran was advised of how to substantiate his claim for service connection, his and VA's respective duties in developing the claim and as to the disability rating and effective date elements of his claim.

VA also fulfilled its duty to assist by obtaining the Veteran's service treatment records and Reserve personnel records.  VA was unable to obtain the Veteran's complete service treatment records, particularly his separation examination, and in these cases, VA has a heightened duty to assist.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board concludes, however, that the heightened duty to assist has been met.  Exhaustive attempts were made to obtain the Veteran's service treatment records.  The RO made a formal finding in December 2012 that the service treatment records could not be obtained and outlined the efforts that had been made to attempt to obtain them.  The Veteran was notified that his complete service treatment records were unable to be obtained, and his right to submit any documents in his possession.  
Also, the Veteran was afforded a VA examination in February 2012.  The Board finds the examination adequate for adjudication purposes as the examiner provided sufficient information for the Board to render an informed determination.  Specifically, the examiner noted the Veteran's medical history, conducted a physical examination, and ultimately determined there were no clinical or objective findings that would allow diagnosis of a bilateral hip disability.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Service Connection 

In order to obtain service connection under 38 U.S.C.A. § 1131 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.303(a) (2013) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Here, the evidence does not show the existence of a present disability and therefore, the Veteran's claim for service connection must be denied.  

The Veteran contends that as a result of a motorcycle accident in service that caused damage to his wrist, he suffers from arthritic type problems with his hip.  He contends that his hip problems are a residual of that accident.  See January 2011 VA Form 21-4138.  Service treatment records indicate that the Veteran was involved in a motorcycle accident in October 1986 where he sustained a broken wrist.  No other injuries were noted.  

The Veteran was afforded a VA examination in February 2012 where the examiner noted the Veteran's previous motorcycle accident in October 1986.  The examiner noted that the incident report specifically stated, "no head injury, no other injury to other extremity, neck, spine, chest or abdomen."  The examiner noted that she reviewed the Veteran's claims folder and service treatment records and found no evidence of either acute or chronic hip pain.  The Veteran reported bilateral hip pain that started 10 years following the motorcycle accident.  However, the examiner noted that the Veteran did not report actual hip pain, but rather pain "in the center at the very bottom of [his] spine which goes around into [his] thighs (anterior thighs)."  The examiner noted that the Veteran works on concrete floors without shoe inserts.  

Diagnostics testing revealed no degenerative or traumatic arthritis, but the examiner noted, "[t]here is a possibility of early degenerative arthritis with tiny calcific density adjacent to the left acetabulum which may represent mild degenerative change."  The examiner opined that the Veteran's claimed bilateral hip disability was less likely than not incurred in or caused by service.  She reasoned that x-ray and physical examinations of the hips were normal and that a standard diagnosis pertaining to the hip condition could not be made, except for subjective pain.  She also noted that the anterior thigh pain most likely is the result of standing on hard concrete floors 8 to 10 hours a day, rather than due to radiculopathy.  

The Board acknowledges that the Veteran has complained of pain; however, Congress has specifically limited entitlement to service connection for disease or injury to cases where such have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Here, the Board finds the February 2012 VA examiner's opinion more probative than the Veteran's statements.  The examiner noted the Veteran's contention that his current hip conditions stemmed from his in service motorcycle accident.  However, after further physical and x-ray examinations revealed normal findings, the examiner opined that the Veteran did not have a current disability.  The Board notes that the Veteran is competent to report that he experiences pain and the occurrence of the in service motorcycle accident.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds the examiner's finding of no clinical or objective findings of a bilateral hip disorder more probative as the examiner conducted a physical examination, which included x-ray studies, and found no underlying malady or condition.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim; therefore, the benefit-of-the-doubt standard of proof does not apply.  Service connection is not warranted for a bilateral hip disability.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a bilateral hip disability is denied.


REMAND

At a September 2001 VA treatment visit, the Veteran complained of lower back pain which radiates to both inner thighs secondary to a motor vehicle accident in 1995/1996.  He reported that he was given an MRI at Mercy Hospital in Minneapolis and was told he had a herniated disc in T7-10.  There are no records from Mercy Hospital associated with the claims folder.  Further, at a September 2007 VA treatment visit, the Veteran complained of neck pain.  He reported that he was treated by a private doctor in Litchfield and was diagnosed with tendonitis.  There are no records from any private doctor in Litchfield associated with the claims folder.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

The most recent VA treatment records are dated October 2007.  On remand, updated VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from Mercy Hospital as well as any other records, not already of record, that are relevant to the claim.  The Veteran indicated that he was also treated by a private doctor in Litchfield for his neck problems. 

All attempts to secure the above-referenced evidence must be documented in the claims file.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2. Obtain VA treatment records pertaining to the Veteran dating from October 2007 and associate with the claims file.

3.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If the benefits sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


